Citation Nr: 1410027	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-42 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A copy of the transcript has been associated with the claims file. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his currently diagnosed tinnitus is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  In light of the favorable action taken by the Board, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156, 3.159.

Service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Pursuant to 38 C.F.R. § 3.303(b), for disabilities listed in 38 C.F.R. § 3.309(a), when a chronic condition is present, such as tinnitus, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, supra; Jandreau supra.

The Veteran contends that his tinnitus was caused by acoustic trauma sustained in service.  Specifically, the Veteran contends that he served as a security policemen and was out on the flight lines without ear protection.  The Veteran also reported that he had to qualify every year and that he had to practice shooting small arms and machine guns every six months.  The Veteran reported that after service he did not have any occupational noise exposure, but that he had recreational noise exposure through hunting, shooting and using power tools.  

Service treatment records are negative for complaints of tinnitus.  A June 1965 separation examination noted severe bilateral hearing loss from 3000 Hz to 6000 Hz.  

The Board notes that the Veteran's DD-214 indicates that his military occupational specialty was air policeman.  Although the record is silent for complaints of or treatment for tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  There is no evidence that the Veteran is not credible.  Thus, based on the foregoing, the Board finds that the Veteran had noise exposure during service.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

During his January 2009 VA examination, the Veteran reported that his tinnitus onset about ten years ago and that it was not military-related.  The Veteran reported intermittent tinnitus that occurred twice daily and lasts a few minutes at a time.  The examiner opined that the Veteran's tinnitus was less likely than not related to his in-service noise exposure because the Veteran reported a date of onset that was more than thirty years after service.  

In his March 2009 Notice of Disagreement, the Veteran reported that he did not understand the January 2009 VA examiner's question about tinnitus.  The Veteran reported that he had severe ringing in his ears and that he has suffered from tinnitus since his separation from service.  During his December 2013 hearing, the Veteran also reported that he did not really think about the answer that he gave the January 2009 VA examiner because he did not think about it that much or as much as he should have.  The Veteran reported that if he had thought about it more, he would have realized that his tinnitus started right after his separation from service.  

Due to the subjective nature of tinnitus, the Veteran, as a lay person is competent to testify as to his symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board concludes that the Veteran's lay statements that he experienced tinnitus since service are competent to establish continuity of symptomatology, as he is also competent to testify that the ringing in his ears started during service and has continued since then.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Although the January 2009 VA examiner offered a negative opinion, the examiner's opinion was based on the Veteran's report that his tinnitus onset ten years ago.  The Veteran explained that he misunderstood the question during the VA examination and clarified that he had experienced tinnitus since service.  Since the examiner's opinion was premised on misinformation, the Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  

The competent and credible evidence of record demonstrates that the tinnitus started in service; that he was exposed to acoustic trauma in service; that he was not exposed to occupational noise post-service; and the evidence is at least in equipoise as to whether the Veteran has experienced tinnitus since service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


